Exhibit 10.31

FORM OF NOTICE OF GRANT OF EXECUTIVE OFFICER RESTRICTED STOCK UNITS

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Marchex, Inc. 2003 Amended and Restated Stock Incentive
Plan, as amended to date (the “Plan”), each of which represents the right to
receive on the applicable Settlement Date one (1) Share common stock of Marchex,
Inc. (the “Company”), as follows:

 

Participant:                                 Grant Date:   
                             Number of Restricted Stock Units:                ,
subject to adjustment as provided by the Restricted Stock Units Agreement.
Settlement Date:    For each Restricted Stock Unit, except as otherwise provided
by the Restricted Stock Units Agreement, the date on which such unit becomes a
Vested Unit in accordance with the vesting schedule set forth below. Vested
Units:   

Except as provided by the Restricted Stock Units Agreement and provided that the
Participant’s service has not terminated prior to the relevant date, the
Restricted Stock Units will be deemed to become Vested Units as follows:

 

One hundred percent (100%) of the aggregate amount of the Restricted Stock Units
shall vest on the later of (a) the 12 (tranche a), 21 (tranche b) or 30 (tranche
c) month anniversary of the Grant Date, and (b) the last day of the first 20
consecutive trading day period after the Grant Date during which the average
closing price of the Company’s Shares over such period is equal to or greater
than $7.00 (tranche a), $8.00 (tranche b) or $9.00 (tranche c). Notwithstanding
the foregoing, one hundred percent (100%) of the Restricted Stock Units not
already vested as of the date thereof, shall become immediately vested upon the
occurrence of both (a) a Change of Control, (b) followed by (i) a termination
without cause of the Participant’s employment by the Company or any successor
thereto, (ii) a Diminution in Duties with respect to the Participant, or (iii)
the 12 (tranche a), 21 (tranche b) or 30 (tranche c) month anniversary of the
occurrence of the Change of Control.

 

For the purposes hereof, “Change of Control” shall mean the occurrence of any of
the following events, provided that the per-share value of the Company’s Shares
in such Change of Control transaction (except for subparagraph (ii) below) is
equal to or greater than $7.00 (tranche a), $8.00 (tranche b) or $9.00 (tranche
c):

 

(i)      an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” or “Group”
(as such terms are used for the purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately
after which such Person or Group has Beneficial Ownership (within the meaning of
Rule l3d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
the combined voting power of the Company’s then-outstanding Voting Securities;
provided, however, in determining whether or not a Change of Control has
occurred, Voting Securities which are acquired in a “Non-Control Acquisition”
(as hereinafter defined) shall not constitute an acquisition which would
constitute a Change of Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) any employee benefit plan (or related trust) sponsored or
maintained by



--------------------------------------------------------------------------------

  

the Company or any affiliate of the Company, (ii) the Company, (iii) any Person
in connection with a Non-Control Transaction (as hereinafter defined), or (iv)
any holder of the Company’s Class A Common Stock as of the date hereof;

 

(ii)     individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(iii)    the consummation of:

 

(a)     A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued, unless such merger, consolidation or
reorganization is a “Non-Control Transaction”. A “Non-Control Transaction” is a
merger, consolidation or reorganization with or into the Company or in which
securities of the Company are issued where:

 

A.      the shareholders, of the Company immediately before such merger,
consolidation, or reorganization, own, directly or indirectly, at least
fifty-one percent (51%) of the combined voting power of the outstanding voting
securities of the corporation resulting form such merger, consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization,

 

B.      the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation or a corporation owning directly or
indirectly fifty-one percent (51%) or more of the Voting Securities of the
Surviving Corporation, and

 

2



--------------------------------------------------------------------------------

  

C.      no Person or Group, other than (i) the Company, (ii) any subsidiary of
the Company, (iii) any employee benefit plan (or any trust forming a part
thereof) maintained by the Company immediately prior to such merger,
consolidation, or reorganization, or (iv) any holder of the Company’s Class A
Common Stock as of the date hereof, owns twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then-outstanding voting
securities; or

 

(b)     a complete liquidation or dissolution of the Company; or

 

(c)     the sale of disposition of all or substantially all of the assets of the
Company to any Person.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change of
Control would occur (but for the operation of this sentence) and after such
acquisition of Voting Securities by the Company, the Subject Person becomes the
Beneficial Owner of any additional Voting Securities, then a Change of Control
shall occur.

 

For the purposes hereof, “Diminution in Duties” shall mean the occurrence of any
of the following events without the Participant’s express written consent;

 

(i)      a material diminution in the nature or scope of the Participant’s
duties, responsibilities, authority, powers or functions as compared to the
Participant’s duties, responsibilities, authority, powers or functions
immediately prior to the Change of Control;

 

(ii)     if the Participant is no longer (a) an executive officer of a
publicly-traded company, or (b) a Section 16 reporting person under the 1934
Act;

 

(iii)    a reduction in the Participant’s Annual Salary; or

 

(iv)    the relocation of Participant’s office at which he is to perform his
duties and responsibilities hereunder to a location more than sixty (60) miles
from Seattle, Washington.

 

There shall be no proportionate or partial vesting in the periods prior to the
applicable vesting dates and all vesting shall occur only on the appropriate
vesting date. The Compensation Committee may, in its sole discretion, provide
for accelerated vesting of the Restricted Stock Units at any time.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document. The Participant acknowledges that copies of the Plan, Restricted Stock
Units Agreement and the prospectus for the Plan are available on the Company’s
internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and Restricted Stock Units Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

3



--------------------------------------------------------------------------------

MARCHEX, INC.     PARTICIPANT By:  

 

   

 

      Signature   Its:  

 

   

 

      Date   Address:              520 Pike Street, Suite 2000    

 

                             Seattle, WA 98101     Address        

 

 

ATTACHMENTS:    2003 Amended and Restated Stock Incentive Plan, as amended to
date; Restricted Stock Units Agreement and Plan Prospectus

 

4